

 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS. THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES
LAWS OR (B) AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS.
 
THIS NOTE IS REGISTERED WITH THE AGENT PURSUANT TO SECTION 24(B) OF THE SECURITY
AGREEMENT. TRANSFER OF ALL OR ANY PORTION OF THIS NOTE IS PERMITTED SUBJECT TO
THE PROVISIONS SET FORTH IN SUCH SECTION 24(B) WHICH REQUIRE, AMONG OTHER
THINGS, THAT NO TRANSFER IS EFFECTIVE UNTIL THE TRANSFEREE IS REFLECTED AS SUCH
ON THE REGISTRY MAINTAINED WITH THE AGENT PURSUANT TO SUCH SECTION 24(B).
 
AMENDED AND RESTATED
SECURED REVOLVING NOTE
 
FOR VALUE RECEIVED, each of PROLINK HOLDINGS CORP., a Delaware corporation (the
“Parent”), and the other companies listed on Schedule 1 attached hereto (such
other companies together with the Parent, each a “Company” and collectively, the
“Companies”), hereby, jointly and severally, promises to pay to CALLIOPE CAPITAL
CORPORATION (the “Holder”) or its registered assigns or successors in interest,
the sum of Six Million Dollars ($6,000,000), or, the Holder’s Revolving
Commitment Percentage of if different, the aggregate principal amount of all
Revolving Loans (as defined in the Security Agreement referred to below),
together with any accrued and unpaid interest hereon, on August 31, 2010 (the
“Maturity Date”) if not sooner indefeasibly paid in full.
 
Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Amended and Restated Security Agreement dated as
of the date hereof (as amended, restated, modified and/or supplemented from time
to time, the “Security Agreement”) among the Companies, the Holder, each other
Lender and LV Administrative Services, Inc., as administrative and collateral
agent for the Lender (the “Agent” together with the Lenders, collectively, the
“Creditor Parties”).
 
The following terms shall apply to this Amended and Restated Secured Revolving
Note (this “Note”):
 
ARTICLE I  
INTEREST RATES AND PAYMENTS
 
1.1  Interest Rate.
 
(a)  Receivable Revolving Loans. Subject to Sections 2.2 and 3.9, interest
payable on the outstanding principal amount of Receivable Revolving Loans shall
accrue at a rate per annum equal to the “prime rate” published in The Wall
Street Journal from time to time (the “Prime Rate”), plus two and one-half of
one percent (2.5%) (the “Receivable Loan Contract Rate”). The Receivable Loan
Contract Rate shall be increased or decreased as the case may be for each
increase or decrease in the Prime Rate in an amount equal to such increase or
decrease in the Prime Rate; each change to be effective as of the day of the
change in the Prime Rate. The Receivable Loan Contract Rate shall not at any
time be less than nine percent (9%) or more than thirteen percent (13%). The
Receivable Loan Contract Rate shall be calculated on the last business day of
each calendar month hereafter (other than for increases or decreases in the
Prime Rate which shall be calculated and become effective as set forth above)
until the Maturity Date.
 

--------------------------------------------------------------------------------


 
(b)  Purchase Order Revolving Loans. Subject to Sections 2.2 and 3.9, interest
payable on the outstanding principal amount of Purchase Order Revolving Loans
shall accrue at the rate of fifteen percent (15%) per annum (the “Purchase Order
Contract Rate”).
 
1.2  Interest Payments. Interest in respect of Receivable Revolving Loans and
Purchase Order Revolving Loans shall be (i)  calculated on the basis of a 360
day year, and (ii) payable monthly, in arrears, commencing on September 1, 2007
on the first business day of each consecutive calendar month thereafter through
and including the Maturity Date, and on the Maturity Date, whether by
acceleration or otherwise.
 
ARTICLE II  
EVENTS OF DEFAULT AND DEFAULT RELATED PROVISIONS
 
2.1  Events of Default. The occurrence of any Event of Default under the
Security Agreement shall constitute an event of default (“Event of Default”)
hereunder.
 
2.2  Default Interest. Following the occurrence and during the continuance of an
Event of Default, the Companies shall, jointly and severally, pay additional
interest on the outstanding principal balance of this Note in an amount equal to
two percent (2%) per month, and all outstanding Obligations, including unpaid
interest, shall continue to accrue interest at such additional interest rate
from the date of such Event of Default until the date such Event of Default is
cured or waived.
 
2.3  Default Payment. Following the occurrence and during the continuance of an
Event of Default, the Agent may demand repayment in full of all obligations and
liabilities owing by the Companies to the Holder under this Note, the Security
Agreement and/or any other Ancillary Agreement and/or may elect, in addition to
all rights and remedies of the Agent under the Security Agreement and the other
Ancillary Agreements and all obligations and liabilities of each Company under
the Security Agreement and the other Ancillary Agreements, to require the
Companies, jointly and severally, to make a Default Payment (“Default Payment”).
The Default Payment shall be one hundred twenty percent (120%) of the
outstanding principal amount of this Note, plus accrued but unpaid interest, all
other fees then remaining unpaid, and all other amounts payable hereunder, under
the Security Agreement or any other Ancillary Agreement. The Default Payment
shall be due and payable immediately on the date that the Agent has demanded
payment of the Default Payment pursuant to this Section 2.3. Notwithstanding
anything to the contrary set forth herein, (a) if the Holder waives in writing
any Event of Default, the Companies shall be relieved of their obligation to
make the Default Payment with respect to such Event of Default and (b) no
Default Payment shall be due and payable following the occurrence of an Event of
Default under Section 20(m) of the Security Agreement if such Event of Default
occurred solely as a result of the commencement of a civil proceeding against
any Company, any of its Subsidiaries or any executive office of any Company or
any of its Subsidiaries unless a judgment, writ or warrant of attachment or
similar process shall be entered or filed against such Company, such Subsidiary
or such officer with respect to such proceeding.
 

--------------------------------------------------------------------------------


 
ARTICLE III  
MISCELLANEOUS
 
3.1  Cumulative Remedies. The remedies under this Note shall be cumulative.
 
3.2  Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.
 
3.3  Notices. Any notice herein required or permitted to be given shall be given
in writing in accordance with the terms of the Security Agreement.
 
3.4  Amendment Provision. The term “Note” and all references thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented, and any
successor instrument as such successor instrument may be amended or
supplemented.
 
3.5  Assignability. This Note shall be binding upon each Company and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder in accordance with the
requirements of the Security Agreement. No Company may assign any of its
obligations under this Note without the prior written consent of the Holder, any
such purported assignment without such consent being null and void.
 
3.6  Cost of Collection. Following the occurrence of an Event of Default under
this Note, the Companies shall, jointly and severally, pay the Holder the
Holder’s reasonable costs of collection, including reasonable attorneys’ fees.
 
3.7  Governing Law, Jurisdiction and Waiver of Jury Trial.
 

--------------------------------------------------------------------------------


 
(a)  THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS PRINCIPLES OF
CONFLICTS OF LAW.
 
(b)  EACH COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE AND/OR FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY COMPANY,
ON THE ONE HAND, AND THE HOLDER AND/OR ANY OTHER CREDITOR PARTY, ON THE OTHER
HAND, PERTAINING TO THIS NOTE, THE SECURITY AGREEMENT OR ANY OF THE OTHER
ANCILLARY AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS NOTE,
THE SECURITY AGREEMENT OR ANY OF THE OTHER ANCILLARY AGREEMENTS; PROVIDED, THAT,
EACH COMPANY ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE
HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK;
AND FURTHER PROVIDED, THAT, NOTHING IN THIS NOTE SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE HOLDER AND/OR ANY OTHER CREDITOR PARTY FROM BRINGING SUIT OR TAKING
OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO
REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE HOLDER AND/OR ANY OTHER
CREDITOR PARTY. EACH COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH COMPANY
HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. EACH OF THE COMPANIES AND
THE HOLDER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER
PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO THE PARENT, THE AGENT OR THE HOLDER, AS APPLICABLE, AT THE ADDRESS
SET FORTH IN THE SECURITY AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE EARLIER OF THE PARENT’S, THE AGENT’S OR THE HOLDER’S, AS
APPLICABLE, ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S.
MAILS, PROPER POSTAGE PREPAID.
 

--------------------------------------------------------------------------------


 
(c)  EACH COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND/OR OF ARBITRATION, EACH COMPANY HERETO WAIVES ALL RIGHTS
TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY
DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE HOLDER
AND/OR ANY OTHER CREDITOR PARTY, AND/OR ANY COMPANY, ON THE OTHER HAND, ARISING
OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH THIS NOTE, THE SECURITY AGREEMENT, ANY OTHER
ANCILLARY AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.
 
3.8  Severability. In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Note.
 

--------------------------------------------------------------------------------


 
3.9  Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum rate permitted
by such law, any payments in excess of such maximum rate shall be credited
against amounts owed by the Companies to the Holder and thus refunded to the
Companies.
 
3.10  Security Interest. The Agent, for the ratable benefit of the Creditor
Parties, has been granted a security interest in certain assets of the Companies
as more fully described in the Security Agreement and the Ancillary Agreements.
 
3.11  Construction; Counterparts. Each party acknowledges that its legal counsel
participated in the preparation of this Note and, therefore, stipulates that the
rule of construction that ambiguities are to be resolved against the drafting
party shall not be applied in the interpretation of this Note to favor any party
against the other. This Note may be executed by the parties hereto in one or
more counterparts, each of which shall be deemed an original and all of which
when taken together shall constitute one and the same instrument. Any signature
delivered by a party by facsimile or electronic transmission shall be deemed to
be an original signature hereto.
 
3.12  Registered Obligation. This Note shall be registered (and such
registration shall thereafter be maintained) as set forth in Section 24(b) of
the Security Agreement. Notwithstanding any document, instrument or agreement
relating to this Note to the contrary, transfer of this Note (or the right to
any payments of principal or stated interest thereunder) may only be effected by
(i) surrender of this Note and either the reissuance by the Companies of this
Note to the new holder or the issuance by the Companies of a new instrument to
the new holder or (ii) registration of such holder as an assignee in accordance
with Section 24(b) of the Security Agreement.
 
3.13  Amendment and Restatement. This Note amends and restates in its entirety,
and is given in substitution for and not in satisfaction of, that certain
Secured Revolving Note dated as of August 17, 2007 by the Companies in favor of
Calliope Capital Corporation in the original principal amount of Five Million
Dollars ($5,000,000).
 
[Balance of page intentionally left blank; signature page follows]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Company has caused this Amended and Restated Secured
Revolving Note to be signed in its name this 31st day of March, 2008 and
effective as of August 17, 2007.
 
 
 

 
PROLINK HOLDINGS CORP.
 
 
By:                                                                 
Name:
Title:
   
 
WITNESS:
 
                                                                   
 
 
   
PROLINK SOLUTIONS, LLC
 
 
 
By:                                                                     
Name:
Title:
   
WITNESS:
 
 
                                                                        
 

 
SIGNATURE PAGE TO
AMENDED AND RESTATED
SECURED REVOLVING NOTE

 

--------------------------------------------------------------------------------


 
SCHEDULE 1
 
OTHER COMPANIES
 
ProLink Solutions, LLC, a Delaware limited liability company
 

--------------------------------------------------------------------------------


 
 